CRIMINAL COMPLAINT
(Electronically Submitted)

 

DISTRICT of ARIZONA

United States District Court

United States of America DOCKET NO.
v.

Jose Iglesias-Perales MAGISTRATE'S CASE NO,

 

 

 

 

YOB: 1977; Citizen of Mexico of) :

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(2)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On ot about July 31, 2020, at or near Lukeville, in the District of Arizona, Jose Iglesias-Perales, an alicn, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through San Ysidro, California on February 23, 2007, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(2), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Jose Iglesias-Perales is a citizen of Mexico. On February 23, 2007, Jose Iglesias-Perales was lawfully denied
admission, excluded, deported and removed from the United States through San Ysidro, California, On July 31, 2020,
agents found Jose Iglesias-Perales in the United States at or near Lukeville, Arizona, without the proper immigration
documents. Jose Iglesias-Perales did not obtain the express consent of the Attorney General or the Secretary of the
Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE;

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official titte)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

 

LMG2/AIC OFFICIAL TITLE
AUTHORIZED AUSA /s/Liza Granoff (sre) pordes Panel gent
rew J. Carpenter

 

 

Sworn by telephone |x

 

SIGNATURE OF MAGISTRATE JUDGE» DATE

 

 

 

uy] one Ao dew. August 3, 2020
C

T See Medernt rules of Crimbuat Procedure Rutes 3, 4.1, and 54

 
